Citation Nr: 1412468	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Reno, Nevada


THE ISSUE

Whether the reduction from 40 percent, effective August 1, 2010, for the service-connected bilateral hearing loss was proper, to include whether a rating greater than 30 percent is warranted from August 1, 2010 to September 14, 2010, and a rating greater than 10 percent is warranted thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2012.  The hearing transcript has been associated with the claims file.

Additional evidence was added to the claims folder at the Board hearing, accompanied by a waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  In February 2010, the RO notified the Veteran of a proposal to reduce the disability rating for bilateral hearing loss from 40 percent to noncompensable based on the January 2010 VA examination. 

2.  By a May 2010 rating decision, the RO reduced the Veteran's rating for bilateral hearing loss to noncompensable effective August 1, 2010.

3.  At the time of the effective date of reduction, August 1, 2010, the 40 percent disability rating for the Veteran's service-connected bilateral hearing loss disability had been in effect for more than five years.

4.  By an October 2010 rating decision, the RO increased the rating to 30 percent disabling effective August 1, 2010 and 10 percent disabling effective September 15, 2010.

5.  At the time of the May 2010 and October 2010 rating decisions for the Veteran's service-connected bilateral hearing loss, the evidence showed sustained material improvement in the hearing loss reasonably certain to be maintained under the conditions of ordinary life and work. 

6.  From August 1, 2010 to September 14, 2010, bilateral hearing loss was manifested by no more than auditory acuity level II in the left ear and auditory acuity level III in the right ear.

7.  Since September 15, 2010, bilateral hearing loss was manifested by no more than auditory acuity level V in the left ear and auditory acuity level IV in the right ear.


CONCLUSIONS OF LAW

1.  The decision to reduce the rating for the service-connected bilateral hearing loss from 40 percent effective August 1, 2010 was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.85, Diagnostic Code (DC) 6100 (2013).

2.  From August 1, 2010 to September 14, 2010, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

3.  Since September 15, 2010, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in September 2009.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, private audiology evaluations, and the statements of the Veteran in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran was afforded audiometric VA examinations in March and September 2010.  The Board finds that the VA examinations were adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As to the restoration/propriety of a reduction appeal for the service-connected bilateral hearing loss, the Board notes that such an appeal stems from a 38 C.F.R. § 3.105(e) reduction.  As such, it arises from an action initiated by the RO.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for service-connected bilateral hearing loss.  Specifically, a February 2010 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the February 2010 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i). The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a May 2010 rating decision.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the May 2010 reduction rating decision provided that, 60 days following the May 2010 decision, August 1, 2010, the reduction would take effect.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Criteria for Propriety of Reduction and Increased Rating for Hearing Loss

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 
The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath, 1 Vet. App. at 589.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

Section 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  38 C.F.R. § 3.344.

In 38 C.F.R. § 3.344(b), doubtful cases are discussed.  If doubt remains after consideration of all the evidence developed in accordance with 38 C.F.R. § 3.344(a), the rating agency will continue the current rating in effect and note that re-examination will be scheduled at a point in the future to be determined based on the facts of the case. See 38 C.F.R. § 3.344(b).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292   (1999). See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

III.  Propriety of Reduction

In reviewing the facts of this case, the Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b) apply because the Veteran's prior 40 percent evaluation had been in effect for more than five years at the time of the reduction.  It appears that the RO reduced the Veteran's hearing loss disability rating based on an audiological examination administered by the VA in January 2010.  The Board finds that this examination report is full and complete.  The January 2010 examination led to the RO reducing the rating to noncompensable, effective August 1, 2010.  However, a second VA examination was provided in September 2010 and the rating was increased to 30 percent disabling effective August 1, 2010 and 10 percent disabling effective September 15, 2010.  The next question for the Board is whether the evidence of record on August 1, 2010, provided a basis for the rating reduction.

In a June 1988 rating decision, service connection was granted for hearing loss and an initial noncompensble rating was assigned.  Effective April 1991, the Veteran's rating was increased to 10 percent.  In a November 2002 rating decision, the evaluation of the Veteran's service-connected bilateral hearing loss was increased from 10 to 40 percent effective June 21, 2001.  The November 2002 rating decision was based on a contracted VA examination.  In that examination, the Maryland CNC test was used and evaluated speech discrimination as 52 percent in the left ear and 56 percent in the right ear.  This result is an outlier when compared with every other examination in the claims file.

The Maryland CNC results from 2002 are thirty percentage points lower in each ear than the next lowest set of results from 2010, as will be shown below.  The average pure tone thresholds for the left and right ear in 2002 were both 60.  The average pure tone thresholds for the left and right ear in January 2010 were 59 and 60, respectively.  Absent the Maryland CNC results from 2002, the Veteran's condition has been roughly the same since 1993.  Further, the Board notes that the Veteran's representative conceded at the hearing before the Board in March 2012 that the 40 percent rating granted in November 2002 was done in error.  This concession was made despite the fact that this appeal originated from a claim for an increased rating submitted in August 2009.

Turning to the probative and competent evidence of record, the Veteran underwent a VA audiometric examination in January 2010.  The Veteran reported that his hearing loss interferes with activities of daily living.  He also reported difficulty hearing at meetings or group settings at work.  He explained that his co-workers have to accommodate him by looking at him when they talk.  He reported limited social activities due to difficulty communicating.  He also reported difficulty hearing the television without assistive listening devices.  He also said that he cannot hear his pets sometimes.  Finally, he reported difficulty communicating with his spouse sometimes.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
70
55
50
60
RIGHT
55
65
60
50
65
    
The pure tone threshold average was 59 in the left ear and 60 in the right ear.  Speech audiometry revealed speech recognition ability of 92 in the left ear and 84 percent in the right ear.  Table VI provides the Veteran with a Roman numeral II for the left ear and a Roman numeral III for the right ear.  Neither ear demonstrated an exceptional pattern under 38 C.F.R § 4.86.  Pursuant to Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a noncompensable rating.

Based on this examination, the RO proposed decreasing the Veteran's rating to 0 percent from 40 percent in February 2010 and did decrease the award in a May 2010 Rating Decision effective August 1, 2010.

The Veteran underwent another VA audiometric examination in September 2010 during which the examiner noted the Veteran reported his health had not changed significantly since the prior VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
75
60
60
65
RIGHT
60
65
65
50
65

The pure tone threshold average was 65 in the left ear and 61 in the right ear.  Speech audiometry revealed speech recognition ability of 88 in the left ear and 82 in the right ear.  Table VI provides the Veteran with a Roman numeral III for the left ear and IV for the right ear.  The left ear demonstrated an exceptional pattern under 38 C.F.R § 4.86.  Therefore, Table VIA provides the Veteran with a Roman numeral of V for the left ear.  Pursuant to Table VII, those scores warrant assignment of a 10 percent rating.

The evidence reflects that the January 2010 VA examination forming the basis for the reduction was full and complete, and at least as full and complete as the September 2002 VA contracted examination upon which the rating was originally based.  The subsequent September 2010 VA examination supported a finding of sustained material improvement and reflected that it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Thus, the reduction effectuated by the RO was supported not only by the January 2010 VA examination, but by the subsequent VA examination as well.  The facts established that there had been material improvement and therefore, the reduction was proper.

IV.  Increased Rating

While the Veteran's audiometric test results during the pendency of this claim only entitle him to a rating evaluation of 10 percent, the RO has rated the Veteran's disability as 30 percent effective August 1, 2010 to September 14, 2010.

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment.  Thus, a rating in excess of 30 percent for bilateral hearing loss prior to September 15, 2010, and a rating higher than 10 percent thereafter, must be denied.

In deciding the claim, the Board has considered the Veteran's statements.  His lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.

The Veteran and his representative argued extensively at the Board hearing in March 2012 and in several written statements in support of the claim, that they dispute the exclusion of the results from private audiology evaluations conducted by "Dr. A."  The Board notes that Dr. A. was the contracted VA examiner who conducted the examination in September 2002.  He has a PhD in audiology and is a licensed audiologist.  Dr. A. conducted two private evaluations during the pendency of this claim for the Veteran.  These were conducted in March 2010 and March 2011.

Initially, in the May 2010 rating decision, the RO did not consider Dr. A.'s evaluation from March 2010 because "the test does not indicate a controlled speech discrimination test (Maryland CNC)."  However, in the Statement of the Case dated in October 2010, the RO found that the private test did utilize the "Maryland CNC word lists for the speech recognition portion of the evaluation."
However, the Board finds that the two evaluations conducted by Dr. A. are not valid for purposes of rating this claim.  An addendum medical opinion was sought by the RO from a VA audiologist who did not perform the VA examinations regarding the private evaluations conducted by Dr. A.  This addendum opinion was provided in June 2011.

The independent VA audiologist found that "the private sector audiologist did not test or at least did not report testing at 3000 Hz bilaterally on either exam.  3000 Hz is required for C&P examinations.  The frequency of 3000 Hz is used in calculating the four frequency pure tone average."

The independent VA audiologist also found problems with the speech discrimination testing: "The instructions for performing speech discrimination testing states 'Need for a modified performance-intensity function: The normal speech recognition performance is 94% or better for a full (50 word) list.  If speech recognition is worse than 94% after presentation of a full list, then a modified performance-intensity function must be obtained to determine best performance.'  The audiogram completed in the private sector on March 11, 2010, shows that speech discrimination was performed only at one intensity level, 100 dBHL.  The speech discrimination scores obtained for that intensity level was 76% bilaterally.  The score of 76% is below the required threshold for performing a modified performance-intensity function (PI-PB) test.  Based on the available evidence, the private sector audiologist did not perform or at the very least did not report doing a PI-PB function test as required per C&P instructions.  According to the C&P instructions and regulations, the best score based on the PI-PB function test must be obtained and reported.  The [VA examinations] show that the PI-PB function test was completed.  When the exam was done at 100 dBHL on September 15, 2010, speech discrimination scores were obtained at similar levels to those in the private sector.  However, when the PI-PB function test was performed, the patient's speech discrimination scores bilaterally, improved significantly at lower test levels.  The PI-PB function test was performed in the private sector on March 29, 2011 with the best score of 72% being reported.  Additionally, when the PI-PB function test was completed the scores that were reported showed a decrease in performance, which is opposite of the [VA examination] findings."
In conclusion, the VA audiologist opined that "the testing completed in the private sector should be disallowed on the basis of incomplete information, referencing failure to complete the PI-PB function as instructed on exam dated March 11, 2010 and failure to include all appropriate test frequencies on all exams [i.e., the March 2010 and March 2011 evaluations].  It is also my opinion that based on the overall guidance of conducting C&P evaluations, the audiogram obtained at [the VA examination] is a more complete and thorough examination."

Based on the addendum medical opinion, the Board finds that the private evaluations cannot be considered for purposes of rating this claim.

The Board also considered the VA treatment records in the claims file.  The Veteran is regularly seen at the Reno VA Medical Center (VAMC) and there are numerous audiology notes in the VA treatment records.  None of those entries report findings contrary or different from the two VA examinations.  The most recent record in the Virtual VA claims file dated in May 2013 indicates that the Veteran continues to suffer from moderately severe bilateral hearing loss, the same diagnosis made at both VA examinations from 2010.  The Veteran submitted an audiology note from August 2012 and highlighted the following line: "Audiologic results today indicate a significant change since last examination."  However, there is a check-box in front of this line that is not checked.  Therefore, the conclusion is that audiologic results from that visit did not indicate a significant change since the last examination.

The weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected hearing loss, to include difficulty hearing other people speak.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record indicates that the Veteran continues to be employed and has not claimed that his hearing makes him unemployable.  A claim for TDIU has not been raised in the record.



ORDER

The reduction from a 40 percent rating effective August 1, 2010 for the service-connected bilateral hearing loss was proper.

Entitlement to a rating in excess of 30 percent from August 1, 2010 to September 14, 2010, and a rating in excess of 10 percent from September 15, 2009 for bilateral hearing loss is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


